   Case 19-06014        Doc 7        Filed 09/12/19   Entered 09/12/19 10:51:22      Desc Main
                                        Document      Page 1 of 3


                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
______________________________________________________________________________
In re:

Rachelle Leah Payonk,                                  Bky. No. 19-60247

                  Debtor.
______________________________________________________________________________

Douglas Eric Towle,

                        Plaintiff,

vs.                                                    Adv. Proc. No. 19-06014

Rachelle Leah Payonk,

                  Defendant.
______________________________________________________________________________

                                   ANSWER
______________________________________________________________________________

        Comes now Defendant Rachelle Leah Payonk, as and for her Answer to the plaintiff’s

Complaint, states and alleges as follows:

                                              ANSWER

        1.      Except as hereinafter admitted, qualified, or otherwise answered, defendant denies

each and every allegation and thing in plaintiff’s Complaint.

        2.      Defendant admits that she used plaintiff’s credit card with his permission.

        3.      Defendant admits she did not pay plaintiff for the purchases she made with his

credit card.

        4.      Defendant denies the allegation that she engaged in any fraud with respect to her

use of plaintiff’s credit card.
  Case 19-06014        Doc 7     Filed 09/12/19     Entered 09/12/19 10:51:22         Desc Main
                                    Document        Page 2 of 3


                                      AFFIRMATIVE DEFENSES

       Defendant asserts the following affirmative defenses in order to preserve them pending

further discovery:

       1.      The Complaint fails to state a claim upon which relief can be granted.

       2.      The plaintiff’s claims are barred, in whole in in part, by the doctrine of unclean

hands, laches, waiver and estoppel.

       3.      The plaintiff’s damages, if any, are a result of plaintiff’s own actions or inactions,

negligence, or the actions or negligence of third parties over whom the defendant had no control.

       4.      As a separate and alternative defense to the Complaint, the defendant alleges that

the claims contained in the Complaint may be barred by any or all of the affirmative defenses

contemplated by Rule 8 of the Federal Rules of Civil Procedure. To the extent plaintiff’s claims

may be barred by one or more of said affirmative defenses not specifically set forth above and

cannot be determined until the defendant has had the opportunity to complete discovery, the

defendant therefore incorporates all such affirmative defenses as if fully set forth herein.

                                         PRAYER FOR RELIEF

       WHEREFORE, defendant requests an order of the Court as follows:

       1.      Dismissing plaintiff’s Complaint with prejudice and on the merits;

       2.      Awarding defendant her costs and disbursements herein; and

       3.      For such other and further relief as the Court may deem just and equitable under

the circumstances.

                                              VOLUNTEER LAWYERS NETWORK
                                              DAVE BURNS LAW OFFICE, LLC


Dated: September 12, 2019                     /s/ David M. Burns
                                              David M. Burns, #337869
  Case 19-06014       Doc 7     Filed 09/12/19    Entered 09/12/19 10:51:22        Desc Main
                                   Document       Page 3 of 3


                                             1025 Grain Exchange South
                                             400 South Fourth Street
                                             Minneapolis, MN 55415
                                             Phone: 612-677-8351
                                             Fax: 866-223-3806
                                             Email: dave@daveburnslaw.com

                                             Attorney for Defendant



                               DECLARATION OF SERVICE

I, David M. Burns, attorney for Defendant Rachelle Leah Payonk, declares that on September 12,
2019, I served an ANSWER by electronic mail via the court’s CM/ECF server. Additionally, on
September 12, 2019 said ANSWER was served upon:

       Douglas Eric Towle
       319 25th Avenue North
       St. Cloud, MN 56303

by mailing a copy thereof, enclosed in an envelope, first class postage prepaid, and by depositing
the same in the United States Mail at Minneapolis, Minnesota, directed to each party at the
address indicated above.

                                       VERIFICATION

I hereby declare under penalty of perjury that I have read the foregoing Declaration of Service by
CM/ECF and U.S. Mail and that the facts stated therein are true and correct.


                                             VOLUNTEER LAWYERS NETWORK
                                             DAVE BURNS LAW OFFICE, LLC



Dated: September 12, 2019                    /s/ David M. Burns
                                             David M. Burns, #337869
                                             1025 Grain Exchange South
                                             400 South Fourth Street
                                             Minneapolis, MN 55415
                                             Phone: 612-677-8351
                                             Fax: 866-223-3806
                                             Email: dave@daveburnslaw.com

                                             Attorney for Defendant
